PER CURIAM
Claimant seeks review of a Workers’ Compensation Board order denying him compensation for his low back condition as either an aggravation or a new injury. We reverse and remand for reinstatement of respondent SAIF Corporation’s acceptance of the claim.
The dispositive issue is whether SAIF is estopped from denying acceptance of the claim under Bauman v. SAIF, 295 Or 788, 670 P2d 1027 (1983).1 We hold that it is. SAIF concedes that, under Bauman, it is estopped from denying the compensability of the claim. SAIF argues, however, that Bauman does not preclude its “back-up” denial of responsibility. That issue was decided against SAIF’s position in Jeld-Wen, Inc. v. McGehee, 72 Or App 12, 695 P2d 92 (1985), where we interpreted Bauman as applying to “back-up” denials of responsibility. SAIF’s back-up denial of responsibility was issued after the 60-day time limit prescribed in ORS 656.262(6). That denial is barred by Bauman. Jeld-Wen, Inc. v. McGehee, supra.
Reversed and remanded for reinstatement of respondent SAIF Corporation’s acceptance of the claim.

 Bauman applies retroactively to back-up denials issued before Bauman was decided. U. S. National Bank v. Wagoner, 71 Or App 266, 692 P2d 149 (1984).